Exhibit 99.1 INFORMATION Furniture Brands International, Inc. 101 South Hanley Road FOR IMMEDIATE RELEASE St. Louis, Missouri63105 For Further Information Call Lynn Chipperfield 314-863-1100 FURNITURE BRANDS INTERNATIONAL COMMENTS ON OUTLOOK FOR THE THIRD QUARTER OF 2007 St. Louis, Missouri, September 18, 2007 – Furniture Brands International (NYSE: FBN) commented on recent business trends and operations in the third quarter of 2007. W.G. (Mickey) Holliman, Chairman of the Board and Chief Executive Officer, said, “When we issued our second quarter results in July, we warned of a softening business environment and weakening order flow, and since then we have seen those trends continue.We now expect our net sales for the quarter to be down approximately 12 percent, and we now expect our net earnings per diluted common share to be in the range of a loss of 19 cents to a loss of 23 cents. This includes the effect of 22 cents in restructuring, asset impairment and severance charges. We will report the actual results for the third quarter of 2007 on October31, 2007.” Furniture Brands International is one of America’s largest residential furniture companies. The company produces, sources, and markets its products under six of the best-known brand names in the industry – Broyhill, Lane, Thomasville, Henredon, Drexel Heritage, and
